DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 01/22/2020. Claims 1-20 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 01/22/2020.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/22/2020 and 03/16/2021, are in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 8, 12-13, 15, 19 and 20 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over Noh et al. (U.S 2019/0246412) in view of NPL- "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Physical Layer Procedures for Shared Spectrum Channel Access", (Release 15), 3GPP TS 37.213 V15.1.0; Technical Specification, September 2018, pp. 1-20; hereinafter “TS 37.213 V15.1.0”.
For claim 1: 
(see Noh, figure 8), the method comprising: 
receiving, from a base station (BS), a downlink (DL) grant scheduling an uplink (UL) transmission to the BS (see Noh, figure 8a, 8b, at least at paragraph [0053]; [0068]; [0071]- [0072]; [0259]; a user equipment receives a PDCCH, where PDCCH transmits scheduling information (that is, DL grant), and an uplink scheduling grant which the PDCCH transmits scheduling information (that is, UL grant), HARQ information; also see [0044]), the DL grant indicating a first type of channel access procedure for the UL transmission (see Noh, at least at paragraph [0130]-[0131]; [0259]; a method for performing LBT used by terminal(s) in a transmission of uplink traffic corresponding to an uplink grant, an LBT scheme performed when an uplink grant is transmitted may be performed or a cat-4 LBT (hereinafter, referred to as type 1 channel access) may be performed when transmitting uplink traffic outside the MCOT secured when the uplink grant is transmitted and the base station may signal to the terminal to perform type 1 channel access where the type 1 channel access denotes Cat-4 LBT; also see [0089]-0099]); and 
Noh further discloses a method for performing LBT used by terminal(s) in a transmission of uplink traffic corresponding to an uplink grant, an LBT scheme performed when an uplink grant is transmitted may be performed or a cat-4 LBT (hereinafter, referred to as type 1 channel access) may be performed when transmitting uplink traffic outside the MCOT secured when the uplink grant is transmitted and to perform type 1 channel access in which a random backoff is performed, as an LBT for the uplink traffic. For example, the base station may inform the terminal of either type 1 channel access or type 2 channel access through the uplink grant, but Noh does not explicitly disclose performing a channel access procedure for the UL transmission according to the first type of channel access procedure indicated by the DL grant. 
TS 37.213 V15.1.0, from the same or similar fields of endeavor, discloses Channel access procedure for uplink transmission(s) (see TS 37.213 V15.1.0, section 4, 4.1, 4.2, 4.2.1, 4.2.1.1).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a technique as taught by TS 37.213 V15.1.0. The motivation for doing this is to provide a system networks can improve channel access performance.
For claims 5, 12 and 19:
In addition to rejection in claims 5, 12 and 19, Noh- TS 37.213 V15.1.0 further disclose wherein the DL grant schedules a DL reception and indicates a timing offset between the DL reception and the UL transmission (see Noh, at least at paragraph [0259]-[0264], table 6,7).
For claims 6, 13 and 20: 
In addition to rejection in claims 6, 13 and 20, Noh-TS 37.213 V15.1.0 further disclose wherein the UL transmission includes hybrid automatic repeat request-acknowledge (HARQ-ACK) information for the DL reception (see Noh, at least at paragraph [0054]-[0059]; [0252]; [0220]-[0222]; [0390]).
For claim 8:
For claim 8, claim 8 is directed to an apparatus which has similar scope as claim 1. Therefore, claim 8 remains un-patentable for the same reasons.
For claim 15: 
For claim 15, claim 15 is directed to a non-transitory computer-readable storage medium which has similar scope as claim 1. Therefore, claim 15 remains un-patentable for the same reasons.
Allowable Subject Matter
Claims 2-4, 7, 9-11, 14, 16-17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
          The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Noh et al. (U.S 2019/0037601) a method for a user equipment to perform uplink transmission in a specific cell in a cellular wireless communication system, the method including the first uplink transmission burst may be an
uplink transmission burst that is the most recently transmitted after performing Type 1 channel access and before receiving the uplink scheduling information. 
Nogami et al. (U.S 2017/0289869) discloses, transmit a user equipment (UE) a PDCCH with a DCI format, the PDCCH scheduling multiple PUSCHs in consecutive subframes, the DCI format including an information field for indicating a first channel access procedure scheduling multiple PUSCHs in consecutive subframes, the DCI format including an information field for indicating a first channel access procedure and the UE may perform two types of channel access procedures. 
Kim et al. (U.S 2019/0342915) discloses, an apparatus supporting the method if the uplink signal is transmitted by the terminal by sharing a maximum channel occupancy time (MCOT) with a base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
06/19/2021